Case: 22-1357    Document: 21     Page: 1   Filed: 04/22/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 B# ON DEMAND LLC,
                      Appellant

                             v.

                UNIFIED PATENTS, LLC,
                       Appellee

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                       2022-1357
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2020-
 00995.
                 ______________________

                        ORDER
    The parties having so agreed, it is ordered that:
     (1) The proceeding is DISMISSED under Fed. R. App.
 P. 42 (b).
Case: 22-1357     Document: 21    Page: 2   Filed: 04/22/2022




 2                B# ON DEMAND LLC V. UNIFIED PATENTS, LLC



     (2) Each side shall bear their own costs.




                                   FOR THE COURT

 April 22, 2022
     Date                          /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



 ISSUED AS A MANDATE: April 22, 2022